        Case 1:20-cv-00013-BLW Document 10 Filed 04/23/20 Page 1 of 10




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 FEDERICO PAZ,
                                                Case No. 1:20-cv-00013-BLW
                      Plaintiff,
                                                INITIAL REVIEW ORDER
 vs.                                            BY SCREENING JUDGE

 WARDEN RAMIREZ in his official
 capacity, acting for the STATE OF
 IDAHO; STATE OF OREGON; CITY
 OF CALDWELL; and THIRD
 JUDICIAL DISTRICT COURT;

                      Defendants.



       The Complaint of Plaintiff Federico Paz was conditionally filed by the Clerk of

Court due to his status as a prisoner and pauper. (Dkts. 3, 1.) A “conditional filing”

means that Plaintiff must obtain authorization from the Court to proceed. All prisoner and

pauper complaints seeking relief against a government entity or official must be screened

by the Court to determine whether summary dismissal is appropriate. 28 U.S.C. §§ 1915

& 1915A. The Court must dismiss any claims that state a frivolous or malicious claim,

fail to state a claim upon which relief may be granted, or seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). After reviewing

the Complaint, the Court has determined that an amended complaint will be required.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
       Case 1:20-cv-00013-BLW Document 10 Filed 04/23/20 Page 2 of 10




                             REVIEW OF PLEADINGS

         1. Factual Allegations

      Among other like allegations, Plaintiff includes the following statement of facts in

his Complaint:

                    In the Spring of ’88 in Bldg #8 of Id. St. Corr. Inst.
             Roy Anthony was impersonating an elder man working as an
             officer. At Id. Max. Sec. Inst. In the spring of ’98 he was
             again impersonating an elder man working as an officer at C-
             Blk. In the Spring of 2019 at Id. St. Corr. Inst. he was
             impersonating inmate Larry Young and also impersonating a
             young officer in Blding. 16A. One time he came in (at Id. St.
             Corr. Inst.) to Bldg. 16 impersonating a detective along with
             his cousin Donny Ray Pegram to interrogate me about a
             murder at Mt. Angel, Oregon in 1976.

                    In Id. Max. Sec. Inst. in ’90 Santos Garza told the
             plumbers to put plastic pipes called teflon, through the sewer
             pipes and he connected them to my sink in B-Blk.

                    In the spring of ’90 at Id. Max. Sec. Inst. at B-Blk
             Santos repeatedly took off my clothes and took me walking in
             Caldwell. One time he put a bull penus [sic] on my head
             fastened on a leather harness.

                    * * *

                    In the spring of 2018 twice Roy Anthony took off my
             clothes in front of Building 16 of Id. St. Corr. Inst. and
             carried me running all over the prison.

                     In October 25 of 2019 Roy had had the guards open
             my cell and took off my clothes and grabbed my anus as I lay
             on my bed of Building 8 at Id. St. Corr. Inst. on protective
             status.


                    * * *



INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
        Case 1:20-cv-00013-BLW Document 10 Filed 04/23/20 Page 3 of 10




                    Santos, Roy, and Kip McUs have been putting
              excrement in my food that the guards would hand to me
              throughout the years.

                    In the spring of 2019 Roy put sperm on top of my ice
              cream that the inmate servers gave me, he later told me.

                     * **

                      During my trial former Sheriff George Nourse came in
              to the courtroom naked with a gun equipped with a silencer to
              try to stop me from saying that it was his daughter Dee who
              shot Randy Gould after asking him for permission. She was at
              the prosecutor’s table. D.A. Richard Harris pulled out a one-
              hand butt shot-gun and said, “I authorized it for him.”

                      When I took the stand Armando Garcia and Santos
              Garza were both naked squatting next to me and now Judge
              Goff says, “You willingly testified.” Santos went to Goff’s
              right side and said, “That’s all I wanted.” When I wrote to
              Goff asking him about this he said, “It was probably a clerk
              of the court or an officer of the law.”

(Dkt. 3, pp. 1-5.)

       In his proposed Amendment to the Complaint, Plaintiff asserts, among other

allegations related to his conviction, the following:

                     Affiant is requesting to add more information to
              complaint to be placed in protective custody at IMSI B-Block
              because he was forced to witness the murder of three
              Mexican inmates: in the spring of 1988 at the old chapel site
              at ISCI by civilian of Caldwell Donny Ray Pegram, the death
              of Off. Paz at ISCI Ad. Building by Death Row inmate
              Donald Paradis in the spring of 1988 and the death of Letty of
              California at IMSI Tier 2 of B-Block in 1990 by Civilian
              Chuck of Greenleaf, Idaho.

                    The guards open Mr. Paz’s cell at nights for Ray
              Anthony of Caldwell (a civilian) who is always sexually
              abusing Mr. Paz and plucking his eyebrows even to this day.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
        Case 1:20-cv-00013-BLW Document 10 Filed 04/23/20 Page 4 of 10




                     Though mental health was the way off death row Mr.
               Paz wants all mental health treatments stopped and including
               the administering of monthly injections.

(Dkt 9-1.)

             2. Standard of Law

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). Pro se complaints must be liberally construed. See Hebbe v. Pliler, 627 F.3d 338,

342 (9th Cir. 2010).

       The in forma pauperis statute, 28 U.S.C. § 1915, and the prisoner litigation

screening statute, 28 U.S.C. § 1915A, give screening judges “not only the authority to

dismiss a claim based on an indisputably meritless legal theory, but also the unusual

power to pierce the veil of the complaint’s factual allegations and dismiss those claims

whose factual contentions are clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 32

(1992) (quoting Neitzke v. Williams, 490 U.S. 319, 327 (1989)). “Examples of the latter

class are claims describing fantastic or delusional scenarios.” Neitzke, 490 U.S. at 328;

see also Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005) (a case is frivolous if it is

“of little weight or importance: having no basis in law or fact”). Even a complaint that is

not obviously delusional, but does not state enough facts to state a claim to relief that is

plausible on its face, is deficient. See Bell Atlantic Corp. v. Twombly, 550 U.S. at 555.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
        Case 1:20-cv-00013-BLW Document 10 Filed 04/23/20 Page 5 of 10




       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

claim under § 1983, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

For Plaintiff’s purposes, 42 U.S.C. § 1983 is an implementing statute that makes it

possible to bring a cause of action under the amendments to the United States

Constitution.

          3. Discussion

       As the portions of Plaintiff’s Complaint quoted above demonstrate, most of the

allegations are nonsensical, fanciful, and implausible. However, Plaintiff does state that

he desires that all mental health treatments be stopped, including the administering of

monthly injections. The Fourteenth Amendment of the United States Constitution

prohibits involuntary administration of antipsychotic drugs unless there has been a

determination that “the inmate is dangerous to himself or others and the treatment is in

the inmate’s medical interest.” Washington v. Harper, 494 U.S. 210, 226 (1990). To force

antipsychotic drugs on a prisoner is impermissible under the Constitution, “absent a

finding of overriding justification and a determination of medical appropriateness.”

Riggins v. Nevada, 504 U.S. 127, 135 (1992). “[S]uch an invasion of the human person

can be justified only by a determination by a neutral factfinder that the antipsychotic

drugs are medically appropriate and that the circumstances justify their application.”

Kulas v. Valdez, 159 F.3d 453, 456 (9th Cir. 1998). “[O]nce [a prisoner] move[s] to

terminate administration of antipsychotic medication, the State bec[omes] obligated to

INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
        Case 1:20-cv-00013-BLW Document 10 Filed 04/23/20 Page 6 of 10




establish the need for [the treatment] and the medical appropriateness of the drug.”

Riggins, 504 U.S. at 135 (trial competence context). Cf. Addington v. Texas, 441 U.S. 418

(1979) (Due Process Clause allows civil commitment of individuals shown by clear and

convincing evidence to be mentally ill and dangerous).

       Plaintiff’s request falls short of stating a colorable federal constitutional claim,

because Petitioner has provided no facts supporting his claim. In fact, the bulk of the

allegations in the Complaint— interwoven with many statements showing that Petitioner

has a preoccupation with weapons, killings, and things of a sexual nature—demonstrate

that Plaintiff is laboring under some type of psychiatric disorder and seem to suggest that

more, not less, psychiatric intervention may be necessary.

       Plaintiff has named improper defendants: the state of Idaho, the state of Oregon,

the City of Caldwell, and the Third Judicial District Court. The Court will liberally

construe Plaintiff’s naming of the state of Idaho to include an official capacity claim for

injunctive relief against Al Ramirez, the warden of the Idaho State Correctional

Institution, where Plaintiff is housed, because Warden Ramirez has the authority to order

implementation of a court order regarding Plaintiff’s psychiatric treatment. See Fed. R.

Civ. P. 25(d) (court may order substitution of public officers as parties). The Court has

noted the substitution of Warden Ramirez in the caption of this case.

       The Court concludes that it would be more efficient to have counsel for

Defendants investigate and report to the Court and Plaintiff the details of his involuntary

medications (if any) in a Martinez report, than it would be to require Plaintiff to amend

his Complaint without having access to this information. After Defendants file the

INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
        Case 1:20-cv-00013-BLW Document 10 Filed 04/23/20 Page 7 of 10




Martinez report, Plaintiff can file a response to the report and an amended complaint with

affidavit to attempt to state facts supporting a claim that continuing his medication

without his consent is unconstitutional.

       In Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978), the trial court could not

understand the plaintiff’s allegations and ordered (before answer) that prison officials

conduct an investigation of the incident to include an interrogation of those concerned,

and file a report with the court, to enable the court to decide the jurisdictional issues and

make a determination under section 1915(a). Id. at 319. The Ninth Circuit approved the

use of Martinez reports in In re Arizona, 528 F.3d 652, 659 (9th Cir. 2008).

       The Martinez report shall be filed within 120 days after entry of this Order. All

relevant exhibits addressing these issues should be attached to the report, and exhibits

may be redacted for security and privacy reasons. The report should contain facts

addressing the standard of law set forth above, and any other information deemed

important by Petitioner’s mental health providers and prison officials.

          4. Instructions for Amendment

       Plaintiff shall file an amended complaint within 30 days after receiving the

Martinez report. No claims except his claim that he should not be administered

psychiatric medication without his consent shall be included in the amended

complaint.

       In his amended complaint, Plaintiff must state all the types of medication he is

receiving (specifying the medical conditions for which each is prescribed), which

medication administration he is contesting, why he believes it is unnecessary, and what

INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
        Case 1:20-cv-00013-BLW Document 10 Filed 04/23/20 Page 8 of 10




steps he has taken to resolve these issues with his mental health professionals. The

amended complaint must contain all of his allegations in a single pleading, and cannot

rely upon or incorporate by reference prior pleadings. D. Idaho L. Civ. R. 15.1 (“Any

amendment to a pleading, whether filed as a matter of course or upon a motion to amend,

shall reproduce the entire pleading as amended.”). Plaintiff shall set forth each different

factual allegation in a separate numbered paragraph. The amended complaint must be

legibly written or typed in its entirety, and it should be clearly designated as the

“Amended Complaint.”

       When he has completed his amended complaint with affidavit, Plaintiff should

prepare a short “motion to amend complaint” to accompany it and file both with the

Clerk of Court.

                                          ORDER

              IT IS ORDERED:


          1. Plaintiff’s Motion for Appointment of Counsel (Dkt. 4) is DENIED without

              prejudice.

          2. Plaintiff’s Motion to Amend (Dkt. 9) is GRANTED. Dockets 8 and 9 shall

              be considered a supplement to the Complaint.

          3. The Clerk of Court shall substitute Al Ramirez in his official capacity in

              place of the state of Idaho as a party to this action. The state of Idaho, the

              state of Oregon, the City of Caldwell, and the Third Judicial District Court

              are TERMINATED as parties to this action.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
      Case 1:20-cv-00013-BLW Document 10 Filed 04/23/20 Page 9 of 10




        4. The Clerk of Court shall serve, via the ECF system, a copy of this Order

           and the Complaint with Supplement and attachments (Dkts. 3, 8, 9) on the

           following counsel on behalf of Defendant Al Ramirez: Mark Kubinski,

           Deputy Attorney General for the State of Idaho, Idaho Department of

           Corrections, 1299 North Orchard, Ste. 110, Boise, Idaho 83706. All other

           Defendants are terminated as parties to this action.

        5. The Clerk need not send a waiver of service of summons at this time,

           because the case remains in screening status.

        6. Counsel for Defendants is requested to make a limited appearance for the

           purpose of providing a Martinez report, supported by any prison and

           medical records to address facts relevant to Plaintiff’s Fourteenth

           Amendment involuntary medication claim against Defendant Al Ramirez in

           his official capacity only. The Martinez report should be filed within 120

           days after entry of this Order.

        7. The Martinez report does not need to be in any particular format, but

           counsel can present the report in any organized manner that makes sense in

           response to the allegations of the Complaint and this Order. Exhibits that

           implicate privacy or security concerns may be filed under seal or in camera,

           as may be appropriate. Exhibits filed in camera must be accompanied by a

           privilege or security log that is provided to Plaintiff.

        8. The opinion of the psychiatrist and other mental health or medical

           professionals shall be presented in affidavit or declaration form and shall be

INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
Case 1:20-cv-00013-BLW Document 10 Filed 04/23/20 Page 10 of 10
